                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 4/30/2021
 -------------------------------------------------------------- X
 THE NATIONAL ACADEMY OF TELEVISION :
 ARTS AND SCIENCES, INC. and ACADEMY :
 OF TELEVISION ARTS & SCIENCES,                                 :
                                                                :
                                              Plaintiffs,       :    20-CV-7269 (VEC)
                                                                :
                            -against-                           :          ORDER
                                                                :
 MULTIMEDIA SYSTEM DESIGN, INC.                                 :
 d/b/a “CROWDSOURCE THE TRUTH”,                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

 -------------------------------------------------------------- X
 MULTIMEDIA SYSTEM DESIGN, INC.                                 :
 d/b/a “CROWDSOURCE THE TRUTH”, and                             :
 JASON GOODMAN                                                  :
                                                                :
                                 Counterclaim Plaintiffs, :
                                                                :
                            -against-                           :
                                                                :
 THE NATIONAL ACADEMY OF TELEVISION :
 ARTS AND SCIENCES, INC. and ACADEMY :
 OF TELEVISION ARTS & SCIENCES,                                 :
                                                                :
                                                                :
                          Counterclaim Defendants.              :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference was held on April 30, 2021;

        IT IS HEREBY ORDERED THAT:

        1. Defendant’s revised responses to requests to admit and revised amended verified

             interrogatory responses to Plaintiff’s first set of interrogatories are due by May 5,

             2021.
     2. Defendant must provide at least three dates on which Defendant’s deposition may be

        taken by May 5, 2021. All three dates must be after May 12, 2021. By the same

        date, Plaintiff must provide Defendant with at least three dates on which Plaintiff’s

        Rule 30(b)(6) deposition may be taken.

     3. Defendant’s revised responses to requests for production, including results of the

        searches using the search terms specified in Plaintiffs’ April 21, 2021 letter to

        Defendant, are due by May 5, 2021. Documents to be included in that production

        include documents responsive to Requests 11 and 12 from Plaintiff’s initial requests

        for production.

     4. Defendant’s responses to Plaintiff’s Second Set of Interrogatories and Requests for

        Production is due April 30, 2021.

     5. Plaintiff’s amended complaint to add only a claim for attorneys’ fees must be filed by

        May 7, 2021. Plaintiff must file both a red-lined copy of the amended complaint and

        a non-redlined copy by that date.

     6. The fact discovery deadline is extended to May 21, 2021.

     7. A pretrial conference will be held on May 21, 2021 at 11:30 a.m. The parties must

        appear for the conference by dialing (888) 363-4749, using the access code 3121171

        and the security code 7269. A joint status letter is due by May 18, 2021.



SO ORDERED.
                                                       ________________________
Date: April 30, 2021                                      VALERIE CAPRONI
      New York, New York                                United States District Judge




                                               2
